DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 28 June 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-17 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments on page 8 of the Remarks, with respect to the rejection of claim(s) 9 under 35 USC 112(b) have been considered but are moot in view of Applicant’s amendments to the claims.
Applicant’s arguments on pages 8-17 of the Remarks, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 102 & 103 have been considered but are moot in view of the new grounds of rejection provided below in view of newly found prior art, which was necessitated based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “a track control unit configured to control a track on which the mobile body is caused to move from the current position to the target position based on an external environment recognition accuracy regarding an external environment around the mobile body…” however, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass, and therefore claim 1 is rendered indefinite.  Specifically, the limitation regarding wherein the movement of the mobile body is “based on an external environment recognition accuracy regarding an external environment around the mobile body” is ambiguous, and it is unclear if the “external environment recognition accuracy” is simply the mobile body performing obstacle avoidance maneuvers between a current position to the target position, or alternatively, if the claimed “external environment recognition accuracy” is identifying specific characteristics of objects within an external environment around the mobile body, or further if the “external environment recognition accuracy” is a comparison of sensor data acquired by the mobile body to a map/database to determine validity of an object and/or position of the mobile body within said environment, or some other variation and/or alternative thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 2-15, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 16, Applicant provides the claim limitation, “controlling…a track on which the mobile body is caused to move from the current position to the target position based on an external environment recognition accuracy regarding an external environment around the mobile body…” however, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass, and therefore claim 16 is rendered indefinite.  Specifically, the limitation regarding wherein the controlling the movement of the mobile body is “based on an external environment recognition accuracy regarding an external environment around the mobile body” is ambiguous, and it is unclear if the “external environment recognition accuracy” is simply the mobile body performing obstacle avoidance maneuvers between a current position to the target position, or alternatively, if the claimed “external environment recognition accuracy” is identifying specific characteristics of objects within an external environment around the mobile body, or further if the “external environment recognition accuracy” is a comparison of sensor data acquired by the mobile body to a map/database to determine validity of an object and/or position of the mobile body within said environment, or some other variation and/or alternative thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 17, Applicant provides the claim limitation, “controlling a track on which the mobile body is caused to move from the current position to the target position based on an external environment recognition accuracy regarding an external environment around the mobile body…” however, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass, and therefore claim 17 is rendered indefinite.  Specifically, the limitation regarding controlling a track on which the mobile body moves is “based on an external environment recognition accuracy regarding an external environment around the mobile body” is ambiguous, and it is unclear if the “external environment recognition accuracy” is simply the mobile body performing obstacle avoidance maneuvers between a current position to the target position, or alternatively, if the claimed “external environment recognition accuracy” is identifying specific characteristics of objects within an external environment around the mobile body, or further if the “external environment recognition accuracy” is a comparison of sensor data acquired by the mobile body to a map/database to determine validity of an object and/or position of the mobile body within said environment, or some other variation and/or alternative thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b) rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al (US 2011/0054689 A1, hereinafter Nielsen).
Regarding claim 1, Nielsen discloses a control device, comprising: 
a current point calculation unit (Figure 1, perceptors 165) configured to calculate a current position of a mobile body (at least as in paragraphs 0070, 0073 and 0132-0134, specifically as in paragraph 0070, wherein the “perceptors 165 may include inertial sensors…Global Positioning System (GPS)…lasers for object detection and range sensing…” and further as in paragraph 0073, wherein “perceptors 165 may be configured in conjunction with the locomotors 175, such as for example, odometers and pedometers.”); 
a target point calculation unit configured to calculate a target position to which the mobile body moves (Figures 20A-20D; at least as in paragraphs 0304, 0309-0311 and 0314-0317, wherein a “task-oriented target” is identified, and further at least as in paragraph 0314, wherein, “the task-oriented target 1330 is a navigation target 1330 that the robot should go to...the user interface may send instructions to develop a robot plan.  The robot plan may include planning a path to the navigation target and to begin moving toward the target along the planned path 1315.”); and 
a track control unit configured to control a track on which the mobile body is caused to move from the current position to the target position based on an external environment recognition accuracy regarding an external environment around the mobile body, the external environment including the target position (Figures 20A-20D; at least as in paragraphs 0139, 0304, 0309-0311 and 0314-0317, wherein a “task-oriented target” is identified, and further at least as in paragraph 0314, wherein, “the task-oriented target 1330 is a navigation target 1330 that the robot should go to...the user interface may send instructions to develop a robot plan.  The robot plan may include planning a path to the navigation target and to begin moving toward the target along the planned path 1315.”), Examiner notes wherein the claimed phrase, “based on an external environment recognition accuracy regarding an external environment around the mobile body”, given the broadest reasonable interpretation may reasonably be construed as any one or more of identifying an object within an environment, performing obstacle/collision avoidance maneuvers, identifying a characteristic and/or validity of an object within an environment, or some alternative thereof.
wherein the current point calculation unit, the target point calculation unit, and the track control unit are each implemented via at least one processor (Figure 1; processor(s) 120; at least as in paragraphs 0074-0075 and 0284-0288, wherein “Software processes illustrated herein are intended to illustrate representative processes that may be performed by the robot platform 100 or robot controller 180…software processes may be stored on the storage device 130, transferred to the memory 125 for execution, and executed by the processor 120.”, and further wherein said mobile robot executes a software algorithm for real-time occupancy  change analysis behavior”).
Regarding claim 2, Nielsen discloses the control device further comprising: 
a direction setting unit configured to set an entry direction of the mobile body to the target position (at least as in paragraphs 0171, wherein “In autonomous mode 297, the robot’s initiative may prevent collisions, motivate motion, supervise direction, and define task goals.”, and further as in at least paragraphs 0390-0395, wherein “the navigational system can estimate the direction towards the source location” (i.e. target location, destination, etc.) 
wherein the direction setting unit is implemented via at least one processor (Figure 1; processor(s) 120; at least as in paragraphs 0074-0075, wherein “Software processes illustrated herein are intended to illustrate representative processes that may be performed by the robot platform 100 or robot controller 180…software processes may be stored on the storage device 130, transferred to the memory 125 for execution, and executed by the processor 120.”, and further wherein said mobile robot executes a software algorithm for real-time occupancy  change analysis behavior”, and further as in at least paragraphs 0390-0395, wherein all of the robot abstractions “can be done autonomously by the robot or with varying amounts of user input using different levels of robot autonomy versus user intervention.”).
Regarding claim 3, Nielsen further discloses wherein the track control unit controls curvature of the track on which the mobile body is directed in the entry direction (Figure 22; at least as in paragraphs 0349-0361, specifically as in at least paragraph 0356, wherein based on the navigation target, a path plan is determined and, if necessary, waypoints in the path plan may be filtered out, “the filter may remove multiple waypoints in a substantially straight line or reduce the number of waypoints on a curve”).
Regarding claim 4, Nielsen further discloses wherein the track control unit controls the track such that as the external environment recognition accuracy becomes higher, the curvature becomes smaller (Figure 22; at least as in paragraphs 0349-0361, specifically at least as in paragraph 0360, wherein “the robot may have better knowledge of the environment than the user. In these cases, the robot may move the navigation target, or modify waypoints in a path plan”). Examiner notes wherein given the broadest reasonable interpretation of “as the external environment recognition accuracy becomes higher, the curvature becomes smaller” may reasonably construes as the robot identifying a new/dynamic object within an environment and modifying the path, such that obstacle avoidance is achieved.
Regarding claim 5, Nielsen discloses the control device further comprising: a control point setting unit configured to set a position of a control point with respect to at least the target position, wherein the track control unit controls the curvature of the track based on the control point, and wherein the control point setting unit is implemented via at least one processor (Figure 22; at least as in paragraphs 0349-0361, specifically at least as in paragraph 0360, wherein “the robot may have better knowledge of the environment than the user. In these cases, the robot may move the navigation target, or modify waypoints in a path plan”).
Regarding claim 7, Nielsen further discloses wherein the track includes at least one of a straight line or a curve (Figure 22; at least as in paragraphs 0349-0361, specifically as in at least paragraph 0356, wherein based on the navigation target, a path plan is determined and, if necessary, waypoints in the path plan may be filtered out, “the filter may remove multiple waypoints in a substantially straight line or reduce the number of waypoints on a curve”).
Regarding claim 8, Nielsen further discloses wherein the external environment recognition accuracy includes an identification accuracy of an object to be acted on by the mobile body at the target position (Figures 18 & 22; at least as in paragraphs 0178, 0284-0288, 0322-0323 and 0349-0361, wherein an obstacle, target and/or change in the robot’s environment is identified by said robot).
Regarding claim 9, Nielsen further discloses wherein the object to be acted on by the mobile body is identified by performing image recognition on a captured image of the external environment (Figures 18 & 22; at least as in paragraphs 0178, 0284-0288, 0322-0323 and 0349-0361, wherein an obstacle, target and/or change in the robot’s environment is identified by one or more camera(s) of said robot).
Regarding claim 10, Nielsen further discloses wherein the captured image is captured by an imaging device provided in the mobile body (Figures 18 & 22; at least as in paragraphs 0178, 0284-0288, 0322-0323 and 0349-0361, wherein an obstacle, target and/or change in the robot’s environment is identified by one or more camera(s) of said robot).
Regarding claim 11, Nielsen further discloses wherein the image recognition is performed by a machine learning algorithm (Figures 18 & 22; at least as in paragraphs 0178, 0284-0288, 0322-0323 and 0349-0361, specifically at least wherein the robot executes “an algorithm for performing a real-time occupancy change analysis behavior” and further wherein “The Real-Time Occupancy Change Analyzer (ROCA) algorithm compares the state of the environment to its understanding of the world and reports to an operator, or supporting robotic sensor, the position of and the vector to any change in the environment. The ROCA robot behavior 800 includes laser-based tracking and positioning capability which enables the robot to precisely locate and track static and mobile features of the environment using a change detection algorithm that continuously compares current laser scans to an occupancy grid map.” and further wherein, “Changes in the occupancy grid map may be reported in near real-time to support a number of tracking capabilities, such as camera tracking…”).  
Regarding claim 12, Nielsen further discloses wherein the mobile body includes an arm device, and wherein the object to be acted on by the mobile body is an article grasped by the arm device (Figure 1; at least as in paragraphs 0065, 0072, 0092, 0177, 0322-0323 and 0357-0358).
Regarding claim 13, Nielsen further discloses wherein the track control unit is further configured to update a track of the mobile body based on the external environment recognition accuracy, and wherein the external environment recognition accuracy is updated at a predetermined timing (Figures 18 & 22; at least as in paragraphs 0284-0288 and 0349-0361, specifically at least as in paragraph 0285, wherein the robot executes an algorithm for performing a real-time (or near real-time) occupancy change analysis behavior, and further as in paragraph 0360, wherein “the robot may have better knowledge of the environment than the user. In these cases, the robot may move the navigation target, or modify waypoints in a path plan”).
Regarding claim 14, Nielsen further discloses wherein one or more via points are provided between the current position and the target position, and wherein the track control unit controls the track so as to pass through the one or more via points (Figures 20A-20D; at least as in paragraphs 0304, 0309-0311 and 0314-0317, wherein a “task-oriented target” is identified, and further at least as in paragraph 0314, wherein, “the task-oriented target 1330 is a navigation target 1330 that the robot should go to...the user interface may send instructions to develop a robot plan.  The robot plan may include planning a path to the navigation target and to begin moving toward the target along the planned path 1315.”).
Regarding claim 16, Nielsen discloses a control method, comprising: 
calculating a current position of a mobile body (at least as in paragraphs 0070, 0073 and 0132-0134, specifically as in paragraph 0070, wherein the “perceptors 165 may include inertial sensors…Global Positioning System (GPS)…lasers for object detection and range sensing…” and further as in paragraph 0073, wherein “perceptors 165 may be configured in conjunction with the locomotors 175, such as for example, odometers and pedometers.”); 
calculating a target position to which the mobile body moves (Figures 20A-20D; at least as in paragraphs 0304, 0309-0311 and 0314-0317, wherein a “task-oriented target” is identified, and further at least as in paragraph 0314, wherein, “the task-oriented target 1330 is a navigation target 1330 that the robot should go to...the user interface may send instructions to develop a robot plan.  The robot plan may include planning a path to the navigation target and to begin moving toward the target along the planned path 1315.”); and 
controlling, by an arithmetic processing unit implemented via at least one processor, a track on which the mobile body is caused to move from the current position to the target position based on an external environment recognition accuracy regarding an external environment around the mobile body, the external environment includinq the target position (Figures 20A-20D; at least as in paragraphs 0139, 0304, 0309-0311 and 0314-0317, wherein a “task-oriented target” is identified, and further at least as in paragraph 0314, wherein, “the task-oriented target 1330 is a navigation target 1330 that the robot should go to...the user interface may send instructions to develop a robot plan.  The robot plan may include planning a path to the navigation target and to begin moving toward the target along the planned path 1315.”), Examiner notes wherein the claimed phrase, “based on an external environment recognition accuracy regarding an external environment around the mobile body”, given the broadest reasonable interpretation may reasonably be construed as any one or more of identifying an object within an environment, performing obstacle/collision avoidance maneuvers, identifying a characteristic and/or validity of an object within an environment, or some alternative thereof.
Regarding claim 17, Nielsen discloses a non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising: 
calculating a current position of a mobile body (at least as in paragraphs 0070, 0073 and 0132-0134, specifically as in paragraph 0070, wherein the “perceptors 165 may include inertial sensors…Global Positioning System (GPS)…lasers for object detection and range sensing…” and further as in paragraph 0073, wherein “perceptors 165 may be configured in conjunction with the locomotors 175, such as for example, odometers and pedometers.”); 
calculating a target position to which the mobile body moves (Figures 20A-20D; at least as in paragraphs 0304, 0309-0311 and 0314-0317, wherein a “task-oriented target” is identified, and further at least as in paragraph 0314, wherein, “the task-oriented target 1330 is a navigation target 1330 that the robot should go to...the user interface may send instructions to develop a robot plan.  The robot plan may include planning a path to the navigation target and to begin moving toward the target along the planned path 1315.”); and 
controlling a track on which the mobile body is caused to move from the current position to the target position based on an external environment recognition accuracy regarding an external environment around the mobile body, the external environment including the target position (Figures 20A-20D; at least as in paragraphs 0139, 0304, 0309-0311 and 0314-0317, wherein a “task-oriented target” is identified, and further at least as in paragraph 0314, wherein, “the task-oriented target 1330 is a navigation target 1330 that the robot should go to...the user interface may send instructions to develop a robot plan.  The robot plan may include planning a path to the navigation target and to begin moving toward the target along the planned path 1315.”), Examiner notes wherein the claimed phrase, “based on an external environment recognition accuracy regarding an external environment around the mobile body”, given the broadest reasonable interpretation may reasonably be construed as any one or more of identifying an object within an environment, performing obstacle/collision avoidance maneuvers, identifying a characteristic and/or validity of an object within an environment, or some alternative thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 2011/0054689 A1, hereinafter Nielsen) in view of Yamamoto et al (US 2010/0235033 A1, hereinafter Yamamoto).
The teachings of Nielsen have been discussed above.
Regarding claims 6 and 15, as noted above Nielsen discloses wherein path planning is performed by the mobile robot, and further wherein based on the navigation target, a path plan is determined and, if necessary, waypoints in the path plan may be filtered out, “the filter may remove multiple waypoints in a substantially straight line or reduce the number of waypoints on a curve” (at least as in paragraph 0356). That said, Nielsen is silent regarding wherein a Bezier curve is employed as part of the path planning (i.e. trajectory, track, etc.) for the robot.
Yamamoto teaches a mobile robotic device including one or more working arms that travels through a given environment. Yamamoto goes on to teach wherein said robot includes collision prediction means for predicting potential collisions between the robot detected obstacles within the environment, and additionally an avoidance path generating means for generating a smooth avoidance path which passes through the vicinity of each through point of the selected avoidance route and on which the mobile robot can travel.  Yamamoto further teaches wherein a smooth curve line, correlating to the selected avoidance route, may be generated by a generally known spline function, Bezier function, or the like (Figures 1 & 3; at least as in paragraphs 0017, 0046 and 0061). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the teachings of Nielsen, to include Yamamoto’s teaching of employing a Bezier function to generating a smooth curve line correlating to the route (i.e. path, track, trajectory, etc.) of the robot, sine Yamamoto teaches wherein employing such techniques with path planning provides smooth and high-speed motion of the mobile robot within an environment even where moving obstacles exist.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following references which are in the same field of endeavor as the instant invention:  
US 2018/0196436 A1, issued to Gupta, which is directed towards and autonomous guided vehicle that employs optimization techniques including a Bezier curve to influence the desired trajectory of the AGV.
US 2011/0029235 A1, issued to Berry, which is directed towards vehicle control for an autonomous vehicle, and further employs Bezier basis functions in trajectory planning of the autonomous vehicle based on detected obstacles and disturbances within a given environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664